              Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 1 of 25




 1   REISMAN & REISMAN
     DANIEL A. REISMAN (250819)
 2   ERIN REISMAN (SBN 248426)
     5900 Wilshire Blvd., Suite 2600
 3   Los Angeles, California 90036-5013
     Telephone: 323-330-0580
 4   Facsimile: 323-389-0694
     dreisman@reismanlawoffices.com
 5   ereisman@reismanlawoffices.com
 6   RISE LAW FIRM, PC
     ELIOT J. RUSHOVICH (SBN 252343)
 7   5900 Wilshire Blvd., Suite 2600
     Los Angeles, California 90036-5013
 8   Telephone: 310-728-6588
     Facsimile: 310-728-6560
 9   eliot@riselawfirm.com
10   Attorneys for Plaintiff
     JESSICA LEE
11
                               UNITED STATES DISTRICT COURT
12
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14   JESSICA LEE, individually and on           Case No.: 5:18-cv-07235
     behalf of all others similarly situated,
15                                              CLASS ACTION COMPLAINT
           Plaintiffs,
16                                                1. VIOLATION OF CALIFORNIA
                  vs.                                CONSUMERS LEGAL REMEDIES ACT
17                                                   (“CLRA”), CIVIL CODE §1750, ET
     APPLE INC.,                                     SEQ.;
18
           Defendants.                            2. VIOLATION OF CALIFORNIA
19                                                   BUSINESS AND PROFESSIONS CODE §
                                                     17200, ET SEQ.;
20
                                                  3. VIOLATION OF THE CALIFORNIA
21                                                   FALSE ADVERTISING LAW (“FAL”),
                                                     BUSINESS AND PROFESSIONS CODE §
22                                                   17500, ET SEQ.

23                                                4. BREACH OF EXPRESS WARRANTY

24                                                5. BREACH OF IMPLIED WARRANTY

25                                                6. COMMON LAW FRAUD

26                                                7. QUASI-CONTRACT/RESTITUTION

27                                              [DEMAND FOR JURY TRIAL]

28

                                  CLASS ACTION COMPLAINT
                Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 2 of 25




 1
           Plaintiff Jessica Lee (“Plaintiff”), on behalf of herself and all others similarly
 2
     situated, by and through her counsel, hereby brings this Class Action Complaint against
 3
     Apple Inc. (“Defendant” or “Apple”), alleging, upon knowledge as to herself and her
 4
     known acts, and upon information and belief as to all other matters, the following:
 5
                                                   I.
 6
                                              PARTIES
 7
           1.      Plaintiff Jessica Lee is a citizen of, and domiciled in, California, and she
 8
     resides in San Francisco, California.
 9
           2.      Defendant Apple Inc. (“Apple”) is a California corporation with its
10
     principal place of business in Cupertino, California. Apple, directly and/or through its
11
     employees, agents and representatives, markets and sells various through various
12
     distribution channels, including, without limitation, on or more mobile apps.
13
                                                   II.
14
                                  JURISDICTION AND VENUE
15
           3.      This Court has subject matter jurisdiction over this class action pursuant 28
16
     U.S.C. § 1331 because a federal claim is pleaded and pursuant to 28 U.S.C. § 1332, as
17
     amended, because: (a) the number of members of the proposed plaintiff class is greater
18
     than 100; (b) at least one class member and Defendant are citizens of different states;
19
     and (c) the aggregated claims of the individual Class members exceed $5,000,000.00,
20
     exclusive of interest and costs.
21
           4.      This Court has personal jurisdiction over Plaintiff because Plaintiff resides
22
     in California and submits to the Court’s jurisdiction in this case.
23
           5.      This Court has personal and general jurisdiction over Defendant because
24
     Defendant is incorporated in California and maintains its principal place of business /
25
     “nerve center” in Cupertino, California, where it is headquartered. Further, Defendants
26
     have transacted business in this district, and have violated laws in this judicial district.
27
     Defendants have established minimum contacts with this forum and the exercise of
28
                                                  -2-
                                        CLASS ACTION COMPLAINT
                Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 3 of 25




 1   jurisdiction over Defendants would not offend the traditional notions of fair play and
 2   substantial justice.
 3         6.      Venue in this judicial district is proper under 28 U.S.C. §§ 1391(b)-(d) for
 4   numerous reasons, including, but not limited to, that Defendant is headquartered in this
 5   district and conducts a significant amount of business in this district.
 6                                               III.
 7                                 FACTUAL ALLEGATIONS
 8         7.      The day after Thanksgiving, known informally as “Black Friday”, is the
 9   busiest shopping day of the year for American consumers. The first Monday after
10   Thanksgiving, known informally as “Cyber Monday” is also an extremely busy
11   shopping day, particularly for technology products. During the time around Black
12   Friday and Cyber Monday, major retailers routinely offer significant discounts on
13   products to entice consumers.
14         8.      This past Black Friday through Cyber Monday, Apple held a so-called
15   “Apple Shopping Event” – a four-day-long special holiday sales event (the “Apple
16   Shopping Event”), which lasted from November 23, 2018 through November 26, 2018
17   (the “Sales Period”). During the Sales Period, Apple advertised and marketed a series
18   of its products that, for customers who purchased such products within the Sales Period,
19   purportedly came with an Apple Store Gift Card ranging from $25 - $200, depending on
20   the product (each, a “Gift Card”).
21         9.      The Apple Shopping Event was advertised and marketed in Apple stores,
22   on the Apple internet website, and on the Apple Store mobile application (the “App”).
23         10.     However, in advertising and marketing the Apple Shopping Event on the
24   App, Apple advertised and marketed certain of its products in a manner that falsely and
25   misleadingly led customers to believe that the purchase of such products included the
26   applicable Gift Card.
27
28
                                                 -3-
                                     CLASS ACTION COMPLAINT
              Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 4 of 25




 1         11.    Specifically, the App displayed on its “Shop” page a series of large,
 2   clickable image links, the top one being for the “Apple Shopping Event”, with other
 3   links further down the page being for “Mac”, “iPhone” and other products:
 4
 5

 6
 7
 8

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
           12.    When consumers clicked on the “Apple Shopping Event” link, they were
23
     led to believe that the products accessed by such link are part of the “Apple Shopping
24
     Event”, including any sales or special rebates, etc., applied thereto. This is especially
25
     true since the other links on the “Shop” page of the App allowed consumers to buy the
26
     same products irrespective of whether they were subject to the Apple Shopping Event.
27
28
                                                 -4-
                                     CLASS ACTION COMPLAINT
             Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 5 of 25




 1         13.   After clicking on the Apple Shopping Event link on the App, consumers
 2   reached a page listing specific Apple products that were represented by Apple to be part
 3   of the Apple Shopping Event:
 4
 5

 6
 7
 8

 9
10
11
12
13
14
15
16
17
18
19
20
21
22         14.   Scrolling down on the page, consumers could click on different Apple
23   products that were again represented by Apple to be included in the special Apple
24   Shopping Event:
25
26
27
28
                                               -5-
                                    CLASS ACTION COMPLAINT
              Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 6 of 25




 1
 2
 3
 4
 5

 6
 7
 8

 9
10
11
12
13
14
15
16
17
18
19         15.    Further, after clicking on an applicable product, Apple again represented to

20   consumers that the products on these pages were part of the Apple Shopping Event and

21   eligible for Gift Cards.

22         16.    For example, when consumers clicked on the MacBook Air link (which

23   link is shown in the screenshot immediately above and to the right of this paragraph),

24   the following screen appeared:

25
26
27
28
                                                -6-
                                      CLASS ACTION COMPLAINT
              Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 7 of 25




 1
 2
 3
 4
 5

 6
 7
 8

 9
10
11
12
13
14
15
16
17
18
           17.    Again, the applicable pages of the App falsely led consumers to believe
19
     that the products contained on said pages were eligible for the applicable Gift Card.
20
           18.    When Apple marketed its Apple Shopping Event advertisements and Gift
21
     Card offer with respect to products for which it had no intention actually to provide Gift
22
     Cards upon purchase, it acted in an intentionally deceptive manner in its marketing
23
     tactics by including a vague reference to “select” products being eligible for the Gift
24
     Card promotions. However, Apple concealed what “select” meant by hiding the
25
     explanation at the bottom of three separate layers of terms and conditions – effectively
26
     ensuring that no reasonable consumer would know that the product he or she was
27
     buying was actually not covered by the special offer.
28
                                                -7-
                                    CLASS ACTION COMPLAINT
             Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 8 of 25




 1         19.   Indeed, when consumers scrolled to the bottom of the App to see what
 2   “terms and conditions” applied to the Apple Shopping Event and the Gift Card offer,
 3   this screen appeared:
 4
 5

 6
 7
 8

 9
10
11
12
13
14
15
16
17
18
19
20
21
22         20.   Inexplicably, Apple did not define “select” on the page. Clicking on the

23   “terms and conditions” link illustrated in the screenshot immediately above this

24   paragraph took consumers out of the App and onto another cryptic page on the

25   Apple.com website containing the exact same language:

26
27
28
                                               -8-
                                    CLASS ACTION COMPLAINT
             Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 9 of 25




 1
 2
 3
 4
 5

 6
 7
 8

 9
10
11
12
13
14
15
16
17
18
           21.   Only when consumers clicked again on the additional link on this second
19
     page of terms and conditions, were they able to see a more detailed third set of terms
20
     and conditions. Couched in those terms and conditions are a few parenthetical
21
     statements that cryptically indicate that certain Apple products might have been
22
     excluded from the Apple Holiday Sale. This is notwithstanding the fact that some or all
23
     of such products were included in the Apple Shopping Event link and were represented
24
     throughout the App as being eligible for the Gift Card offer. Thus, Apple engaged in
25
     clearly false, deceptive, and misleading marketing and advertising.
26
           22.    Plaintiff is a victim of Apple’s false and misleading business practices. On
27
     November 26, 2018, she accessed the App on her phone and purchased a MacBook Air
28
                                                -9-
                                    CLASS ACTION COMPLAINT
             Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 10 of 25




 1   with a retina display after clicking on the link for the special Apple Shopping Event
 2   link. To this day, Plaintiff has not received the $200 Gift Card offered by Apple in
 3   connection with her purchase. Plaintiff is one of numerous consumers throughout the
 4   United States who were duped into buying one or more Apple products based on false
 5   and misleading offers for Gift Cards that Apple had no intention to actually provide.
 6                                                IV.
 7                             CLASS ACTION ALLEGATIONS
 8         23.   Plaintiff brings this case as a class action that may be properly maintained
 9   under Federal Rule of Civil Procedure 23 on behalf of herself and all persons in the
10   United States who, between November 23, 2018 and November 26, 2018 (inclusive),
11   purchased an Apple product from the Apple Store App as part of the Apple Shopping
12   Event and did not receive the applicable Gift Card (“Nationwide Class”).
13         24.   Plaintiff also seeks to represent a subclass defined as all California citizens
14   who, at any time between November 23, 2018 and November 26, 2018 (inclusive),
15   purchased an Apple product from the Apple Store App as part of the Apple Shopping
16   Event and did not receive the applicable Gift Card (“California Subclass”, and together
17   with the Nationwide Class, the “Classes”).
18         25.   Excluded from the Classes are Defendant, the officers and directors of the
19   Defendant at all relevant times, members of its immediate families and its legal
20   representatives, heirs, successors or assigns and any entity in which Defendant has or
21   had a controlling interest. Any judge and/or magistrate judge to whom this action is
22   assigned, and any members of such judges’ staffs and immediate families are also
23   excluded from the Classes.
24
25
26
27
28
                                               - 10 -
                                    CLASS ACTION COMPLAINT
             Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 11 of 25




 1         26.    Plaintiff hereby reserves the right to amend or modify the class definitions
 2   with greater specificity or division after having had an opportunity to conduct discovery.
 3         27.    Plaintiff is a member of the Nationwide Class and California Subclass.
 4                                        NUMEROSITY
 5         28.    The potential members of the class as defined are so numerous or many
 6   that joinder of all the members of the class is impracticable.
 7                                      COMMONALITY
 8         29.    Common questions of law and fact exist as to all members of the Classes
 9   and predominate over questions affecting only individual class members. Common legal
10   and factual questions include, but are not limited to, whether Apple’s representations
11   regarding the $200 Gift Card offer were false and misleading, and therefore violated
12   various consumer protection statutes and common laws.
13                                         TYPICALITY
14         30.    Plaintiff’s claims are typical of the claims of the putative class. Plaintiff
15   and putative class members were all exposed to the same or substantially similar false
16   and misleading representations by Apple, purchased Apple products relying on the
17   uniform false and misleading representations, and suffered losses as a result of such
18   purchases.
19                           ADEQUACY OF REPRESENTATION
20         31.    Plaintiff is an adequate representative of the Classes because her interests
21   do not conflict with the interests of the members of the Classes she seeks to represent,
22   she has retained competent counsel experienced in prosecuting class actions, and she
23   intends to prosecute this action vigorously. The interests of the members of the Classes
24   will be fairly and adequately protected by Plaintiff and her counsel.
25                            SUPERIORITY OF CLASS ACTION
26         32.    A class action is superior to other available means for the fair and efficient
27   adjudication of this controversy. Individual joinder of all class members is not
28
                                                 - 11 -
                                     CLASS ACTION COMPLAINT
              Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 12 of 25




 1   practicable, and questions of law and fact common to the class predominate over any
 2   questions affecting only individual members of the class. Class action treatment will
 3   empower similarly situated persons to litigate their claims in the manner that is most
 4   efficient and economical for the parties and judicial system.
 5         33.    This lawsuit is maintainable as a class action under Federal Rule of Civil
 6   Procedure 23(b)(2) because Defendant has acted or refused to act on grounds that are
 7   generally applicable to the class members, thereby making final injunctive relief
 8   appropriate with respect to all Classes.
 9         34.    This lawsuit is maintainable as a class action under Federal Rule of Civil
10   Procedure 23(b)(3) because the questions of law and fact common to the members of
11   the Classes predominate over any questions that affect only individual members, and
12   because the class action mechanism is superior to other available methods for the fair
13   and efficient adjudication of the controversy.
14                                               V.
15                                FIRST CLAIM FOR RELIEF
16         (Violation of the California Consumers Legal Remedies Act (“CLRA”),
17                                  Civil Code § 1750, et seq.)
18     (For the Nationwide Class, or in the alternative, for the California Subclass, in
19                                   each case, Against Apple)
20         35.    Plaintiff realleges and incorporates by reference all paragraphs set forth
21   above.
22         36.    Plaintiff brings this claim individually and on behalf of the Nationwide
23   Class, or in the alternative, for the California Subclass, against Defendant.
24         37.    Plaintiff and other members of the Nationwide Class and California
25   Subclass are “consumers” as defined by the CLRA. The Products are “goods” within
26   the meaning of the CLRA. Apple is the “supplier” and/or “seller” within the meaning
27   of the CLRA.
28
                                                - 12 -
                                     CLASS ACTION COMPLAINT
             Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 13 of 25




 1         38.       Apple has violated the CLRA by engaging in the following:
 2                   (a)   "Advertising goods or services with intent not to sell them as
 3   advertised." (Cal. Civ. Code § 1770, subd. (a)(9));
 4                   (b)   Making false or misleading statements of fact concerning reasons
 5   for, existence of, or amounts of, price reductions. (Cal. Civ. Code § 1770, subd. (a)(13));
 6                   (c)   "Representing that a transaction confers or involves rights, remedies,
 7   or obligations that it does not have or involve…." (Cal. Civ. Code § 1770, subd.
 8   (a)(14)); and
 9                   (d)   "Representing that the consumer will receive a rebate, discount, or
10   other economic benefit, if the earning of the benefit is contingent on an event to occur
11   subsequent to the consummation of the transaction." (Cal. Civ. Code § 1770, subd.
12   (a)(17)).
13         39.       Plaintiff and other members of the Classes relied on Apple’s
14   misrepresentations in deciding whether to purchase the Products.
15         40.       As a direct and proximate result of Apple’s conduct, Plaintiff and other
16   members of the Classes were injured.
17         41.       Plaintiff is concurrently serving Defendant with a CLRA notification via
18   certified mail, return receipt requested.
19         42.       The notice letter sets forth the relevant facts, notifies the Defendant of its
20   CLRA violations, and requests that Defendant promptly remedy those violations.
21         43.       Under the CLRA, a plaintiff may without prior notification file a complaint
22   alleging violations of the CLRA that seeks injunctive relief only. Then, if the Defendant
23   does not remedy the CLRA violations within 30 days of notification, the plaintiff may
24   amend her or his CLRA causes of action without leave of court to add claims for
25   damages. Plaintiff, individually and on behalf of the Classes, will amend this complaint
26   to add damages claims if Defendant does not remedy its violations as to Plaintiff and the
27   members of the Classes within the statutory period.
28
                                                    - 13 -
                                        CLASS ACTION COMPLAINT
               Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 14 of 25




 1         44.     Pursuant to Cal. Civ. Code § 1782(a)(2), Plaintiff, on behalf of Plaintiff’s
 2   self and the Classes, demand judgment against Defendant under the CLRA for
 3   injunctive and equitable relief only to enjoin the practices described herein.
 4         45.     Plaintiff, individually and as a member of the Classes, has no adequate
 5   remedy at law for the future unlawful acts, methods, or practices as set forth above.
 6         46.     Pursuant to § 1780(d) of the CLRA, attached hereto as Exhibit A is the
 7   affidavit showing that this action has been commenced in the proper forum.
 8         47.     In bringing this action, Plaintiff has engaged the services of attorneys and
 9   has incurred reasonable legal expenses in an amount to be proved at trial.
10         48.     Plaintiff is also entitled to recover Plaintiff’s attorneys’ fees, costs, and
11   expenses.
12         49.     At this time, Plaintiff disclaims damages under the CLRA, but seeks an
13   order from this Court enjoining any further conduct by Apple of the nature alleged
14   herein.
15         50.     Plaintiff reserves the right to amend this Class Action Complaint and to
16   assert a claim for damages pursuant to Civil Code § 1782.
17                                                 VI.
18                               SECOND CLAIM FOR RELIEF
19                (Violation of California’s Unfair Competition Law (“UCL”))
20     (For the Nationwide Class, or in the alternative, for the California Subclass, in
21                                    each case, Against Apple)
22         51.     Plaintiff realleges and incorporates by reference all paragraphs set forth
23   above.
24         52.     Plaintiff brings this claim individually and on behalf of the Nationwide
25   Class, or in the alternative, for the California Subclass, against Defendant.
26         53.     UCL § 17200 provides, in pertinent part, that “unfair competition shall
27   mean and include any unlawful, unfair or fraudulent business act or practice and unfair,
28
                                                  - 14 -
                                      CLASS ACTION COMPLAINT
             Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 15 of 25




 1   deceptive, untrue or misleading advertising . . . .” California Business and Professional
 2   Code (“Cal. Bus. & Prof. Code”) §§ 17200.
 3         54.    Under the UCL, a business act or practice is “unlawful” if it violates any
 4   established state or federal law.
 5         55.    Apple’s false and misleading representations surrounding the Apple
 6   Shopping Event and Gift Cards were “unlawful” because they violated the CLRA,
 7   California’s False Advertising Law (“FAL”), and other applicable state and federal
 8   laws, including, but not limited to, 15 U.S.C. 52 – an important federal law prohibiting
 9   the dissemination of false advertisements.
10         56.    As a result of Apple’s unlawful business acts and practices, Apple has and
11   continues to unlawfully retain money from Plaintiff and other members of the Classes.
12         57.    Under the UCL, a business act or practice is “unfair” if the defendant’s
13   conduct is substantially injurious to consumers, offends public policy, and is immoral,
14   unethical, oppressive, and unscrupulous, as the benefits for committing such acts or
15   practices are outweighed by the gravity of the harm to the alleged victims.
16         58.    Apple’s conduct with regard to the Apple Shopping Event and Gift Cards,
17   as described above, was misleading, unfair, unlawful, and was injurious to consumers
18   who rely on Apple’s representations and did not get what they were expecting.
19   Deceiving consumers about a Gift Card offer is of no benefit to consumers. Therefore,
20   Defendant’s conduct was and continues to be “unfair.”
21         59.    As a result of Apple’s unfair business acts and practices, Apple has and
22   continues to unfairly hold money from Plaintiff, and members of the Classes.
23         60.    Under the UCL, a business act or practice is “fraudulent” if it actually
24   deceives or is likely to deceive members of the consuming public.
25         61.    Apple’s conduct here was fraudulent because it has deceived and/or was
26   likely to deceive consumers into believing that they were to receive a Gift Card with
27
28
                                                  - 15 -
                                     CLASS ACTION COMPLAINT
              Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 16 of 25




 1   certain product purchases, when they were not. Because Apple misled Plaintiff and
 2   other members of the Classes, Apple’s conduct was “fraudulent.”
 3         62.     As a result of Apple’s fraudulent business acts and practices, Apple has and
 4   continues to fraudulently hold money from Plaintiff and other members of the Classes.
 5         63.     Plaintiff requests that this Court cause Apple to restore this unlawfully,
 6   unfairly, and fraudulently obtained money to Plaintiff and other members of the Classes,
 7   to disgorge the profits Apple made on these transactions, and to enjoin Apple from
 8   violating the UCL or violating it in the same fashion in the future as discussed herein.
 9   Otherwise, Plaintiff and other members of the Classes may be irreparably harmed and/or
10   denied an effective and complete remedy if such an order is not granted.
11         64.     Monetary damages are an inadequate remedy at law because injunctive
12   relief is necessary to deter Defendant from continuing its false and deceptive conduct in
13   the future.
14                                                VII.
15                                THIRD CLAIM FOR RELIEF
16       (Violations of the False Advertising Law (“FAL”), Cal. Bus. & Prof. Code §
17                                          17500, et seq.)
18     (For the Nationwide Class, or in the alternative, for the California Subclass, in
19                                   each case, Against Apple)
20         65.     Plaintiff realleges and incorporates by reference all paragraphs set forth
21   above.
22         66.     Plaintiff brings this claim individually and on behalf of the Nationwide
23   Class, or in the alternative, the California Subclass, against Defendant.
24         67.     California’s FAL makes it “unlawful for any person . . . to make or
25   disseminate or cause to be made or disseminated before the public in . . . any advertising
26   device . . . or in any other manner or means whatever, including over the Internet, any
27   statement, concerning . . . personal property or . . . services, professional or otherwise . .
28
                                                 - 16 -
                                     CLASS ACTION COMPLAINT
               Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 17 of 25




 1   . or performance or disposition thereof, which is untrue or misleading, and which is
 2   known, or which by the exercise of reasonable care should be known, to be untrue or
 3   misleading.” Cal. Bus. & Prof. Code §§ 17500.
 4         68.     Apple represented to the public, including Plaintiff and other members of
 5   the Classes, that it was offering Gift Cards with the purchase of certain products even
 6   though Apple had no intention to honor that offer for such products. Because Apple
 7   disseminated false and misleading information regarding the Apple Shopping Event and
 8   Gift Cards, and Apple knew or should have known, through the exercise of reasonable
 9   care, that the information was false and misleading, Apple has violated the FAL.
10         69.     As a result of Apple’s false advertising and marketing, Apple fraudulently
11   obtained money from Plaintiff and other members of the Classes.
12         70.     Plaintiff requests that this Court cause Apple to restore this fraudulently
13   obtained money to Plaintiff and other members of the Classes, to disgorge the profits
14   Apple made on these transactions, and to enjoin Apple from violating the FAL or
15   violating it in the same fashion in the future as discussed herein. Otherwise, Plaintiffs
16   and other members of the Classes may be irreparably harmed and/or denied an effective
17   and complete remedy if such an order is not granted.
18         71.     Monetary damages are an inadequate remedy at law because injunctive
19   relief is necessary to deter Apple from continuing its false and deceptive conduct in the
20   future.
21   ///
22
23
24
25
26
27
28
                                                 - 17 -
                                     CLASS ACTION COMPLAINT
              Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 18 of 25




 1                                              VIII.
 2                              FOURTH CLAIM FOR RELIEF
 3                                (Breach of Express Warranty)
 4     (For the Nationwide Class, or in the alternative, for the California Subclass, in
 5                                   each case, Against Apple)
 6         72.    Plaintiff realleges and incorporates by reference all paragraphs set forth
 7   above.
 8         73.    Plaintiffs bring this claim individually and on behalf of the Nationwide
 9   Class, or in the alternative, for the California Subclass, against Defendant.
10         74.    California Commercial Code (“Cal. Comm. Code”) § 2313 provides that
11   “(a) Any affirmation of fact or promise made by the seller to the buyer which relates to
12   the goods and becomes part of the basis of the bargain creates an express warranty that
13   the goods shall conform to the affirmation or promise,” and “(b) Any description of the
14   goods which is made part of the basis of the bargain creates an express warranty that the
15   goods shall conform to the description.” Cal. Comm. Code § 2313.
16         75.    The Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq. provides for
17   “[f]ull and conspicuous disclosure of terms and conditions….” 15 U.S.C. 2302(a) “In
18   order to improve the adequacy of information available to consumers, prevent
19   deception, and improve competition in the marketing of consumer products….” Id.
20         76.    Defendant expressly warranted that a Gift Card would be included with the
21   purchase of products connected with the Apple Shopping Event. These representations
22   about the Gift Card offer: (1) are affirmations of fact or promises made by Apple, to
23   consumers, that a Gift Card would be provided along with the applicable Apple
24   products; (2) became part of the basis of the bargain to purchase the applicable Apple
25   products; and (3) created an express warranty that the deal would conform to the
26   affirmation of fact or promise by the inclusion of such a Gift Card. In the alternative, the
27   representations are descriptions of goods, which were made as part of the basis of the
28
                                                - 18 -
                                     CLASS ACTION COMPLAINT
              Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 19 of 25




 1   bargain to purchase the applicable Apple products, and which created an express
 2   warranty that the Product bundle would conform to the description and include a Gift
 3   Card.
 4           77.   Plaintiff and other members of the Classes reasonably and justifiably relied
 5   on the foregoing express warranty in purchasing the applicable Apple products,
 6   believing that that the products did in fact conform to the warranty and included the
 7   applicable Gift Cards.
 8           78.   Apple has breached the express warranty made to Plaintiff and other
 9   members of the Classes by failing to sell the applicable Apple products to satisfy the
10   warranty that they would include the applicable Gift Cards.
11           79.   Plaintiffs and other members of the Classes did not obtain the full value of
12   the products purchased, as represented. If Plaintiff and other members of the Classes
13   had known of the true nature of the Apple products, they would not have purchased the
14   Apple products or would have paid less for them.
15           80.   As a result, Plaintiff and other members of the Classes have suffered injury
16   and deserve to recover all damages afforded under the law.
17                                                IX.
18                                FIFTH CLAIM FOR RELIEF
19                                 (Breach of Implied Warranty)
20     (For the Nationwide Class, or in the alternative, for the California Subclass, in
21                                   each case, Against Apple)
22           81.   Plaintiff realleges and incorporates by reference all paragraphs set forth
23   above.
24           82.   Plaintiffs bring this claim individually and on behalf of the Nationwide
25   Class, or in the alternative, for the California Subclass, against Defendant.
26           83.   California Commercial Code § 2314(1) provides that “a warranty that the
27   goods shall be merchantable is implied in a contract for their sale if the seller is a
28
                                                 - 19 -
                                     CLASS ACTION COMPLAINT
              Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 20 of 25




 1   merchant with respect to goods of that kind.” Cal. Comm. Code § 2314(1).
 2   Furthermore, California Commercial Code § 2314(2) provides that “[g]oods to be
 3   merchantable must be at least such as . . . [c]onform to the promises or affirmations of
 4   fact made on the container or label if any.” Cal. Comm. Code § 2314(2)(f).
 5         84.    Apple is a merchant with respect to the sale of various products, including
 6   the products at issue in this action. Therefore, a warranty of merchantability is implied
 7   in every contract for sale of Apple products to consumers.
 8         85.    In representing throughout its App that the applicable Apple products
 9   would include a Gift Card upon purchase during the Apple Shopping Event, Apple has
10   provided a promise or affirmation of fact to consumers that the applicable products
11   would in fact come with Gift Cards.
12         86.    However, certain of the products did not actually come with Gift Cards,
13   despite Apple’s promise or affirmation of fact that they would.
14         87.    Therefore, Apple has breached its implied warranty of merchantability
15   regarding these products.
16         88.    If Plaintiff and other members of the Classes had known that the applicable
17   products did not conform to Apple’s promise or affirmation of fact, they would not have
18   purchased such products or would have paid less for them. Therefore, as a direct and/or
19   indirect result of Defendant’s breach, Plaintiff and other members of the Classes have
20   suffered injury and deserve to recover all damages afforded under the law.
21                                               X.
22                               SIXTH CLAIM FOR RELIEF
23                                    (Common Law Fraud)
24     (For the Nationwide Class, or in the alternative, for the California Subclass, in
25                                  each case, Against Apple)
26         89.    Plaintiff realleges and incorporates by reference all paragraphs set forth
27   above.
28
                                                - 20 -
                                    CLASS ACTION COMPLAINT
               Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 21 of 25




 1            90.   Plaintiffs bring this claim individually and on behalf of the Nationwide
 2   Class, or in the alternative, for the California Subclass, against Defendant.
 3            91.   Apple has willfully, falsely, and knowingly represented that certain Apple
 4   products sold during the Apple Shopping Event would come with an applicable Gift
 5   Card, even though such Gift Cards were not actually provided. Therefore, Apple has
 6   made knowing misrepresentations as to such products.
 7            92.   Apple’s misrepresentations were material (i.e., the type of
 8   misrepresentations to which a reasonable person would attach importance and would be
 9   induced to act thereon in making purchase), because they affect the total cost of the
10   Apple product and the Gift Cards equate to a material amount of additional spending
11   money for the consumer.
12            93.   Apple knew or recklessly disregarded the fact that products not eligible for
13   the Gift Card offer were represented to consumers as eligible before their purchase.
14            94.   Apple intended that Plaintiffs and other consumers rely on these
15   representations, as the representations are made prominently on the multiple pages of
16   the Apple Store app and elsewhere.
17            95.   Plaintiff and other members of the Classes have reasonably and justifiably
18   relied on Defendant’s misrepresentations when purchasing the applicable Apple
19   products and had the correct facts been known, would not have purchased such products
20   or would not have purchased them at the prices at which they were offered.
21            96.   Therefore, as a direct and proximate result of Apple’s fraud, Plaintiff and
22   other members of the Classes have suffered economic losses and other general and
23   specific damages, including but not limited to the amounts paid for the Products, and
24   any interest that would have accrued on those monies, all in an amount to be proven at
25   trial.
26
27
28
                                                 - 21 -
                                      CLASS ACTION COMPLAINT
              Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 22 of 25




 1                                               XI.
 2                             SEVENTH CLAIM FOR RELIEF
 3                              (QUASI-CONTRACT/RESTITUTION)
 4     (For the Nationwide Class, or in the alternative, for the California Subclass, in
 5                                   each case, Against Apple)
 6         97.    Plaintiff realleges and incorporates by reference all paragraphs set forth
 7   above.
 8         98.    Plaintiffs bring this claim individually and on behalf of the Nationwide
 9   Class, or in the alternative, for the California Subclass, against Defendant.
10         99.    As alleged herein, Apple intentionally, recklessly, and/or negligently made
11   a misleading representation about the Apples Sales Event and Gift Card to Plaintiff and
12   members of the Classes to induce them to purchase the Products. Plaintiff and members
13   of the Classes reasonably relied on the misleading representation and have not received
14   all of the benefits promised by Apple. Plaintiff and members of the Classes therefore
15   have been induced by Apple’s misleading and false representations about the Products,
16   and paid for them when they would and/or should not have, and/or failed to receive
17   monetary benefits from Apple that they should have received.
18         100. Plaintiffs and members of the Classes have conferred a benefit upon Apple
19   as Apple have retained monies paid to them by Plaintiffs and members of the Classes.
20         101. The monies received were obtained under circumstances that were at the
21   expense of Plaintiffs and members of the Classes – i.e., Plaintiffs and other members of
22   the Classes did not receive the full value of the benefit conferred upon Apple because
23   Apple did not provide the Gift Cards as represented to consumers.
24         102. Therefore, it is inequitable and unjust for Apple to retain the profit, benefit,
25   or compensation conferred upon them without paying to each of Plaintiff and the
26
27
28
                                                - 22 -
                                     CLASS ACTION COMPLAINT
               Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 23 of 25




 1   members of the Classes the difference of the full value of the benefit compared to the
 2   value actually received.
 3         103. As a direct and proximate result of Apple’s unjust enrichment, Plaintiffs
 4   and members of the Classes are entitled to restitution, disgorgement, and/or the
 5   imposition of a constructive trust upon all profits, benefits, and other compensation
 6   obtained by Apple from its deceptive, misleading, and unlawful conduct as alleged
 7   herein.
 8         104. Monetary damages are an inadequate remedy at law because injunctive
 9   relief is necessary to deter Apple from continuing its false and deceptive conduct
10   regarding the Products.
11   ///
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               - 23 -
                                    CLASS ACTION COMPLAINT
              Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 24 of 25




 1                                              XII.
 2                                   PRAYER FOR RELIEF
 3          105. For an order certifying the Nationwide Class and the California Subclass,
 4   under Rule 23 of the Federal Rules of Civil Procedure; naming Plaintiff as
 5   representative of all Classes, and; naming Plaintiff’s attorneys as Class Counsel to
 6   represent all Classes;
 7          106. For an order declaring that Apple’s conduct violates the statutes and laws
 8   referenced herein;
 9          107. For an order finding in favor of Plaintiff, and all Classes, on all counts
10   asserted herein;
11          108. For an order awarding all damages in amounts to be determined by the
12   Court and/or jury;
13          109. For prejudgment interest on all amounts awarded;
14          110. For interest on the amount of any and all economic losses, at the prevailing
15   legal rate;
16          111. For an order of restitution and all other forms of equitable monetary relief;
17   For injunctive relief as pleaded or as the Court may deem proper;
18          112. For an order awarding Plaintiff and all Classes their reasonable attorneys’
19   fees, expenses and costs of suit, including as provided by statute such as under Fed. R.
20   Civ. P. 23(h) and California Code of Civil Procedure section 1021.5 as well as any other
21   applicable law; and
22          113. For any other such relief as the Court deems just and proper.
23   ///
24
25
26
27
28
                                                - 24 -
                                     CLASS ACTION COMPLAINT
         Case 5:18-cv-07235-NC Document 1 Filed 11/29/18 Page 25 of 25




 1
 2   Dated: November 29, 2018              RISE LAW FIRM, PC
 3
 4                                         By:
                                                 ELIOT J. RUSHOVICH
 5
                                           Attorneys for Plaintiff
 6                                         JESSICA LEE
 7
                              DEMAND FOR JURY TRIAL
 8
        Plaintiff Jessica Lee hereby demands a trial by jury on all issues so triable.
 9
10
     Dated: November 29, 2018              RISE LAW FIRM, PC
11
12
                                           By:
13                                               ELIOT J. RUSHOVICH
14                                         Attorneys for Plaintiff
                                           JESSICA LEE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             - 25 -
                                 CLASS ACTION COMPLAINT
